Citation Nr: 1602444	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  13-31 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether any portion of the August 1997 decision of the Board of Veterans'Appeals (Board) that denied entitlement to service connection for temporomandibular joint (TMJ) syndrome should be revised or reversed on the grounds of clear and unmistakable error (CUE).  

2.  Entitlement to a compensation under 38 USCA § 1151 for TMJ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified during a hearing before a Veterans Law Judge in July 2015.  A transcript of the hearing is of record.  The Board sent the Veteran a letter dated in December 2015 informing him that the Veteran's Law Judge who conducted his hearing is currently unavailable to participate in his appeal and he has a right to request another Board hearing before a different law judge.  The Veteran informed the Board in December 2015 that he did not wish to appear at another Board hearing.

The issue of compensation under 38 USCA § 1151 for TMJ is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran notified the Board in July 2015 that he requested a withdrawal of his appeal for the claim of whether there was CUE in the August 1997 Board decision that denied entitlement to service connection for TMJ syndrome .


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran regarding the claim of whether there was CUE in the August 1997 Board decision that denied entitlement to service connection for TMJ syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Prior to the promulgation of a decision in the appeal, the Veteran notified the Board at the July 2015 Board hearing and in a July 2015 written statement that he wished to withdrawal the claim of whether there was CUE in the August 1997 Board's decision that denied entitlement to service connection for TMJ.  Hence, there remains no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the noted issue and the appeal is dismissed insofar as this issue is concerned.


ORDER

The appeal is dismissed as to the issue of whether any portion of the August 1997 Board decision that denied entitlement to service connection for TMJ syndrome should be revised or reversed on the grounds of CUE.



REMAND

The Veteran was provided with a VA examination and opinion with respect to his 1151 claim in August 2012.  The examiner determined that any symptoms associated with TMJ flare-ups are at least as likely as not due to or aggravated by clenching and bruxism parafunctional habits.  He provided the opinion that the TMJ symptoms are not caused by or a result of the fixed partial denture/bridge provided by a VA contract dentist in 1972.  The Veteran contends that the partial denture/bridge provided by VA in 1972 to replace missing teeth number 7 through 10 was improperly placed in his mouth and led to his TMJ.  Specifically, he asserts that his dentist informed him that the fixed partial denture had too much overbite or over jet and due to the occlusion of the fixed partial denture he developed TMJ.  Although the examiner attributed the Veteran's TMJ to clenching and bruxism, he did not provide an opinion on whether the fixed partial denture was improperly placed, and if so, if that resulted in any clenching or bruxism, or otherwise led to an additional disability to include TMJ.  Furthermore, the examiner did not provide a clear explanation in support of his opinion that the TMJ was due to clenching and bruxism, and not due to the result of VA care in the placement of the fixed partial denture.  Thus, the Veteran should be provided with another VA medical opinion, and an examination, if deemed necessary.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA and/or private treatment records with respect to his 1151 claim on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder. 

2. After completing the foregoing and associating any outstanding records with the claims file, provide the Veteran with a medical opinion from an appropriate specialist with respect to the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for TMJ as the result of VA providing him with improper care with respect to the placement of his fixed partial denture from a VA contract dentist in 1972.  If the medical specialist determines that an examination of the Veteran is necessary prior to providing an opinion, then schedule a VA examination.  The claims file and treatment records must be made available to the medical specialists for review, and the report should so indicate.  The medical specialist should offer an opinion as to following:

a. Whether it is at least as likely as not (i.e., a 50 percent or more probability) that the Veteran sustained additional disability to include TMJ as a result of a VA contract dentist's improper placement of a fixed partial denture to replace missing teeth 7 through 10.  If the examiner determines that the evidence shows that the fixed partial denture was improperly placed in the Veteran's mouth, then whether it resulted in any misaligned bite, malocclusion, clenching, and/or bruxism that led to TMJ or other additional disability.  

b. If the answer to question (a) is affirmative, whether it is at least as likely as not (i.e., a 50 percent or more probability) that additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part or VA's failure to exercise the degree of care that would be expected of a reasonable health care provider. 

c. Whether it is at least as likely as not (i.e., a 50 percent or more probability) that any additional disability was due to an event not reasonably foreseeable?  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not find to be an ordinary risk of the treatment or lack of treatment provided.

The medical specialist should provide a clear explanation and discuss the medical principles involved for all opinions expressed. 

3. Upon completion of the foregoing, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


